DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s remarks files 4/27/22 have been entered and considered.  Claims 2-4, 7, 10, 17-19, 27, 28, 31-46 and 52-79 are cancelled.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/27/22 is acknowledged.  The traversal is on the ground(s) that the application is subject to unity rules as opposed to US Election/Restriction practice.  This is not found persuasive because the instant application still requires separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims  48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 9, 11-13, 20-26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (8,193,594 B2).
Regarding claim 1, Yu et al discloses a schottky diode (Figure 2, reference 201) comprising: a first electrode (Figure 2, reference 205); a second electrode (Figure 2, reference 209); and a body of semiconductive material (Figure 2, reference 207)  connected to the first electrode at a first interface (Figure 2, reference 205; upper surface) and connected to the second electrode at a second interface (Figure 2, reference 209; lower surface), wherein the first interface comprises a first planar region lying in a first plane (Figure 2, reference 205; upper surface) and the first electrode (Figure 2, reference 205) has a first projection onto the first plane in a first direction normal to the first plane, the second interface comprises a second planar region lying in a second plane (Figure 2, reference 209; lower surface) and the second electrode (Figure 2, reference 209) has a second projection onto the first plane in said first direction, at least a portion of the second projection lies outside the first projection (Figure 2, reference 209; area below reference 211 going towards reference 203), said second planar region is offset from the first planar region in said first direction (Figure 2), and one of the first interface and the second interface provides a Schottky contact (Figure 2, reference 201).
Regarding claim 5, Yu et al discloses wherein said second projection (Figure 2, reference 209 area below reference 211 going towards reference 203) lies entirely outside said first projection (Figure 2, reference 205 extending left), whereby a projection, in the first direction, of the second planar region onto the first plane lies completely outside a projection, in the first direction, of the first planar region onto the first plane (Figure 2, reference 209 area below reference 211 going towards reference 203).
Regarding claim 6, Yu et al discloses wherein a portion of said first projection (Figure 2, reference 205 extending left) lies inside said second projection (Figure 2, reference 209 area below reference 211 going towards reference 203).
 Regarding claim 8, Yu et al discloses wherein a projection, in the first direction, of the second planar region onto the first plane lies completely outside a projection, in the first direction, of the first planar region onto the first plane (Figure 2, reference 205 extending right).
Regarding claim 9, Yu et al discloses wherein a portion of a projection, in the first direction, of the first planar region onto the first plane lies inside a projection, in the first direction, of the second planar region onto the first plane (Figure 2, reference 205 extending left).
Regarding claim 11, Yu et al discloses further comprising a substrate (Figure 2, reference 203), said first electrode (Figure 2, reference 205) being arranged on a surface of said substrate (Figure 2, reference 203).
Regarding claim 12, Yu et al discloses further comprising a body of dielectric material (column 12, lines 55-60).
Regarding claim 20, Yu et al discloses a schottky diode (Figure 2, reference 201) comprising: a first electrode (Figure 2, reference 205); a second electrode (Figure 2, reference 209); and a body of semiconductive material (Figure 2, reference 207) connected to the first electrode at a first interface (Figure 2, reference 205 upper surface) and connected to the second electrode at a second interface (Figure 2, reference 209 lower surface), wherein the first interface comprises a first planar region lying in a first plane and the first electrode has a first projection onto the first plane in a first direction normal to the first plane (Figure 2, reference 205 extending left to right), the second interface comprises a second planar region and the second electrode has a second projection onto the first plane in said first direction (Figure 2, reference 209 extending left to right and below reference 211), said second projection lies entirely outside the first projection (Figure 2, reference 209; area below reference 211 going towards reference 203, one of the first interface and the second interface provides a Schottky contact (Figure 2), said body comprises a first side and a second side (Figure 2, reference 207 upper and lower surface), said second side (Figure 2, reference 207 upper surface) being spaced from the first side by a thickness of said body in said first direction, and said first planar region being on said first side of the body (Figure 2, reference 207 lower surface) and said second planar region being on said second side of the body (Figure 2, reference 207 upper surface).
Regarding claim 21, Yu et al discloses wherein said second planar region lies in said first plane (Figure 2, area below reference 211).
Regarding claim 22, Yu et al discloses wherein said second planar region lies in a second plane (Figure 2, area below reference 211).
Regarding claim 23, Yu et al discloses wherein said second plane is parallel to said first plane (Figure 2).
Regarding claim 24, Yu et al discloses wherein said second plane is spaced (Figure 2, reference 207) from said first plane in said first direction.
Regarding claim 25, Yu et al discloses further comprising a substrate (Figure 2, reference 203) arranged to support the first electrode (Figure 2, reference 205).
Regarding claim 26, Yu et al discloses wherein the body of semiconductive material comprises a first portion (Figure 2, reference 207 lower surface), arranged to cover at least a portion of a surface of the first electrode (Figure 2, reference 205 upper surface), and a second portion extending laterally (Figure 2, reference 207 are below reference 211) from the first electrode (Figure 2, reference 205), and the second electrode (Figure 2, reference 209) is arranged to cover at least a portion of the second portion of the body of semiconductive material (Figure 2, reference 207 upper surface).
Regarding claim 29, Yu et al discloses wherein at least one of the first and second interfaces comprises a surface processed portion of at least one of: the first electrode; the second electrode; and the body of semiconductive material (Figure 2 areas above and below reference 207).
Regarding claim 30, Yu et al discloses wherein the body of semiconductive material comprises a first layer and a second layer, the first interface comprising a portion of the first layer, and the second interface comprising a portion of the second layer (Figure 2, reference 207 horizontal and vertical portions).
Allowable Subject Matter
Claims 14-16 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a schottky diode comprising: wherein said dielectric body comprises a window, and said first interface is arranged inside said window (claim 14) and circuit comprising at least a first diode in accordance with, and a second diode in accordance with, wherein the first and second planar regions of the first diode are offset (i.e. from each other) by a first distance and the first and second planar regions of the second diode are offset by a second distance, said second distance being different from the first distance, and/or wherein the circuit is an integrated circuit (claim 47) further incorporated into the independent claim 1 and in the context of their recited apparatus, along with their depending.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
July 28, 2022